EXHIBIT 10.2
 
HARVARD BIOSCIENCE, INC.
 
AMENDMENT TO EMPLOYMENT AGREEMENT
 
WHEREAS, Harvard Bioscience, Inc. (“Company”), entered into an Employment
Agreement (“Agreement”) with  Robert E. Gagnon (“Executive”) on October 2, 2013;
and
 
WHEREAS, the parties desire to amend such Employment Agreement to modify and
extend the term thereunder; and
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree to the following, effective
immediately:
 
1.  Amendments.  Section 1 of the Agreement is hereby amended and restated as
follows:
 
“           1. Employment.  The term of this Agreement shall extend from October
23, 2013 (the “Commencement Date”) until August 26, 2016; provided, however,
that the term of this Agreement shall automatically be extended for two
additional years following the end of the term then in effect unless, not less
than 90 days prior to each such date, either party shall have given written
notice to the other that it does not wish to extend this Agreement; provided,
further, that if a Change in Control occurs during the original or extended term
of this Agreement, the term of this Agreement shall, notwithstanding anything in
this sentence to the contrary, continue in effect for a period of not less than
twelve (12) months beyond the month in which the Change in Control occurred. The
term of this Agreement shall be subject to termination as provided in Paragraph
7 and may be referred to herein as the “Period of Employment.”
 
2.  Successor to Company. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this agreement to the same extent that the Company would be
required to perform it if no succession had taken place. Failure of the Company
to obtain an assumption of this agreement at or prior to the effectiveness of
any succession shall be a breach of this agreement and the Agreement and shall
constitute Good Reason (as defined under the Agreement) if the Executive elects
to terminate employment.
 
3.  Counterparts. This agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
 
 [signatures on following page]
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have executed this Amendment effective as of
this 30th day of July, 2014.




HARVARD BIOSCIENCE, INC.


By: /s/ Jeffrey A. Duchemin
Name: Jeffrey A. Duchemin
Title: Chief Executive Officer


EXECUTIVE


/s/ Robert E. Gagnon
Robert E. Gagnon, individually
 


 


 


 


 

--------------------------------------------------------------------------------